CLARK, Associate Justice.
Appellant, who as plaintiff below was awarded an absolute divorce on the grounds of voluntary separation for more than five years, appeals from that part of (he District Court judgment which awarded appellee the sum of $10 a week for the support of her dependent children and herself.
The parties were married in Ireland in 1914. They had six children. Appellant left this family and came to the United States in 1927. Appellee was to follow the next year but for various reasons did not, nor did she thereafter. Appellant sent her money for about eight years, but then stopped, and for eleven years has made no inquiry as to how his family was getting along or how it was being supported.
There was no error in granting the award. Title 16, Sec. 412, District of Columbia Code (1940) provides: “If the divorce is granted on the application of the husband, the court may, nevertheless, require him to pay alimony to the wife, if it shall seem just and proper.” The Court properly exercised this discretion on the evidence before it.
Affirmed.